

	

		II

		109th CONGRESS

		1st Session

		S. 409

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2005

			Mr. Coleman (for

			 himself, Mr. DeWine, and

			 Mr. Alexander) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To establish a Federal Youth Development Council to

		  improve the administration and coordination of Federal programs serving youth,

		  and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Federal Youth Coordination

			 Act.

		2.Establishment and

			 Membership

			(a)Members and

			 termsThere is established the Federal Youth Development Council

			 (in this Act referred to as the Council) composed of—

				(1)the Attorney

			 General, the Secretary of Agriculture, the Secretary of Labor, the Secretary of

			 Health and Human Services, Secretary of Housing and Urban Development, the

			 Secretary of Education, the Secretary of the Interior, the Secretary of

			 Commerce, the Secretary of Defense, the Secretary of Homeland Security, the

			 Director of National Drug Control Policy, the Director of the Office of

			 Management and Budget, the Assistant to the President for Domestic Policy, the

			 Director of the U.S.A. Freedom Corps, the Deputy Assistant to the President and

			 Director of the Office of Faith-Based and Community Initiatives, and the Chief

			 Executive Officer of the Corporation for National and Community Service, and

			 other Federal officials as directed by the President, to serve for the life of

			 the Council; and

				(2)such additional

			 members as the President, in consultation with the majority and minority

			 leadership of the House of Representatives and the Senate, shall appoint from

			 among representatives of faith-based organizations, community based

			 organizations, child and youth focused foundations, universities, non-profit

			 organizations, youth service providers, State and local government, and youth

			 in disadvantaged situations, to serve for terms of 2 years and who may be

			 reappointed by the President for a second 2-year term.

				(b)ChairpersonThe

			 Chairperson of the Council shall be designated by the President.

			(c)MeetingsThe

			 Council shall meet at the call of the Chairperson, not less frequently than 4

			 times each year. The first meeting shall be not less than 6 months after the

			 date of enactment of this Act.

			3.Duties of the

			 CouncilThe duties of the

			 Council shall be—

			(1)to ensure

			 communication among agencies administering programs designed to serve youth,

			 especially those in disadvantaged situations;

			(2)to assess the

			 needs of youth, especially those in disadvantaged situations, and those who

			 work with youth, and the quantity and quality of Federal programs offering

			 services, supports, and opportunities to help youth in their educational,

			 social, emotional, physical, vocational, and civic development;

			(3)to set objectives

			 and quantifiable 5-year goals for such programs;

			(4)to make

			 recommendations for the allocation of resources in support of such goals and

			 objectives;

			(5)to identify target

			 populations of youth who are disproportionately at risk and assist agencies in

			 focusing additional resources on them;

			(6)to develop a plan,

			 including common indicators of youth well-being, and assist agencies in

			 coordinating to achieve such goals and objectives;

			(7)to assist Federal

			 agencies, at the request of one or more such agency, in collaborating on model

			 programs and demonstration projects focusing on special populations, including

			 youth in foster care, migrant youth, projects to promote parental involvement,

			 and projects that work to involve young people in service programs;

			(8)to solicit and

			 document ongoing input and recommendations from—

				(A)youth, especially

			 those in disadvantaged situations, by forming an advisory council of youth to

			 work with the Council;

				(B)national youth

			 development experts, parents, faith and community-based organizations,

			 foundations, business leaders, youth service providers, and teachers;

				(C)researchers;

			 and

				(D)State and local

			 government officials; and

				(9)to work with

			 Federal agencies to conduct high-quality research and evaluation, identify and

			 replicate model programs, and provide technical assistance, and, subject to the

			 availability of appropriations, to fund additional research to fill identified

			 needs.

			4.

			 Assistance of Staff

			(a)Director and

			 StaffThe Chairperson, in

			 consultation with the Council, shall employ and set the rate of pay for a

			 Director and any necessary staff to assist in carrying out its duties.

			(b)Staff of Federal

			 AgenciesUpon request of the Council, the head of any Federal

			 department or agency may detail, on a reimbursable basis, any of the personnel

			 of that department or agency to the Council to assist it in carrying out its

			 duties under this Act.

			5.Powers of the

			 Council

			(a)MailsThe

			 Council may use the United States mails in the same manner and under the same

			 conditions as other departments and agencies of the United States.

			(b)Administrative

			 Support ServicesUpon the request of the Council, the

			 Administrator of General Services shall provide to the Council, on a

			 reimbursable basis, the administrative support services necessary for the

			 Council to carry out its responsibilities under this Act.

			6.Assistance to

			 States

			(a)In

			 generalSubject to the availability of appropriations, the

			 Council may provide technical assistance and make grants to States to support

			 State councils for coordinating State youth efforts.

			(b)ApplicationsApplicants

			 for grants must be States. Applications for grants under this section shall be

			 submitted at such time and in such form as determined by the Council.

			(c)PriorityPriority

			 for grants will be given to States that—

				(1)have already

			 initiated an interagency coordination effort focused on youth;

				(2)plan to work with

			 at least 1 locality to support a local youth council for coordinating local

			 youth efforts;

				(3)demonstrate the

			 inclusion of nonprofit organizations, including faith-based and community-based

			 organizations, in the work of the State council; and

				(4)demonstrate the

			 inclusion of young people, especially those in disadvantaged situations, in the

			 work of the State council.

				7.ReportNot later than 1 year after the Council

			 holds its first meeting, and on an annual basis for a period of 4 years

			 thereafter, the Council shall transmit to the President and to Congress a

			 report of the findings and recommendations of the Council. The report

			 shall—

			(1)include a

			 comprehensive compilation of recent research and statistical reporting by

			 various Federal agencies on the overall wellbeing of youth;

			(2)include the

			 assessment of the needs of youth and those who serve them, the goals and

			 objectives, the target populations of at-risk youth, and the plan called for in

			 section 3;

			(3)report on the link between quality of

			 service provision, technical assistance and successful youth outcomes and

			 recommend ways to coordinate and improve Federal training and technical

			 assistance, information sharing, and communication among the various programs

			 and agencies serving youth;

			(4)include

			 recommendations to better integrate and coordinate policies across agencies at

			 the Federal, State, and local levels, including recommendations for legislation

			 and administrative actions;

			(5)include a summary

			 of actions the Council has taken at the request of Federal agencies to

			 facilitate collaboration and coordination on youth serving programs and the

			 results of those collaborations, if available; and

			(6)include a summary

			 of the input and recommendations from the groups identified in section

			 3(8).

			8.TerminationThe Council shall terminate 60 days after

			 transmitting its fifth and final report pursuant to section 6.

		9.Authorization of

			 AppropriationsThere is

			 authorized to be appropriated for fiscal years 2005 through 2009 such sums as

			 may be necessary to carry out this Act.

		

